SULLIVAN, Judge,
concurring in part and concurring in result in part.
I fully concur as to Parts I, III, VI and VIL.
With respect to Part II, I concur subject to a caveat. I find it difficult to understand how polygraph evidence is "inherently unreliable" 10 but that a stipulation by the parties cloaks the polygraph results with sufficient reliability to be admissible into evidence. I believe this to be a contradiction even though the trial court has *1205discretion to disallow such evidence despite a stipulation if not satisfied as to the qualifications of the examiner or as to the conditions under which the test was administered. Absent a defect as to one or both of those factors, it would appear that the trial court must admit the polygraph results, thereby conferring reliability upon that evidence.
This view is reflected in Thomas K. Downs, Admission of Polygraph Results: A Due Process Perspective, 55 Ind. L.J. 158, 168 (1979-1980):
"[T]he Dorsey court [State v. Dorsey, 88 N.M. 184, 539 P.2d 204 (1975)] may have perceived the anomalous position of a court which accepts evidence when both sides stipulate, or when the prosecution fails to object, but rejects the same evidence when offered by the criminal defendant absent the prosecution's waiver. Such a rule might well fail to withstand a Chambers [Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973)] serutiny for legitimacy, since it arbitrarily rejects testimony considered sufficiently reliable to admit for the same purpose, if the state waives its objections."
Perhaps it is more accurate to state that a party who stipulates to such evidence loses the right to object to its admissibility. Yet the dilemma then arises as to how the jury is to be instructed in considering such evidence. Must it be viewed just as any other evidence? Or is it to be given a heightened degree of serutiny as to its reliability? -
Under the current state of the law we know only that a defendant is entitled to a limiting instruction if ke requests such instruction. Sanchez v. State, 675 N.E.2d 306 (Ind.1996). In such event, the jury is to be instructed that:
"at most, the [polygraph] examiner's testimony tends only to show whether the defendant was being truthful at the time of the examination, and that it is for the jury to determine the weight and effect to be given such testimony." Id. at 308.
The giving of such an instruction would certainly seem to confer a degree of reliability upon the results of polygraph examinations and thus seems to greatly dilute the usually phrased proposition that such results are inherently unreliable. Perhaps it is fair to say that polygraph examination results are not favored with respect to their admissibility, but I do not believe it is accurate to say that they are "inherently unreliable." 11
Under Part IV, the majority affirms the exclusion of C.T.S.'s stepfather from the denial hearings of December 19 and January 3. In doing so, the decision distinguishes L.B. v. State, 675 N.E.2d 1104 (Ind.Ct.App.1996) upon grounds that in that case both parents were excluded and in the case before us C.T.S.'s mother was present at all times. My reading of L.B. does not lend itself to that distinction, for throughout the L.B. opinion the court repeatedly refers to the "parents" in the *1206plural and with regard to their rights. The statutory scheme indicates that both parents are true parties to the proceeding. If that is so, they both have a right to be present absent some overriding consideration to the contrary.12 In my estimation such overriding consideration is present in the case before us and constitutes a valid exception to the normal rights of both parents to be present. So long as one parent is present for all proceedings, in light of the witness separation order, the inclusion of the stepfather upon the witness list trumps his individual right to be present. I agree, however, that the majority opinion correctly carves out this exception.
Subject to the observations above, I concur.

. Very recently our Supreme Court has reiterated that the rule against admissibility is "because of the inherent unreliability of polygraph examinations." Gray v. State, 758 N.E.2d 519, 522 (Ind.2001).


. The United States Supreme Court in U.S. v. Scheffer, 523 U.S. 303, 118 S.Ct. 1261, 140 L.Ed.2d 413 (1998) by an eight to one vote refused to invalidate a per se exclusion of polygraph evidence in military criminal proceedings reasoning that the scientific community lacks consensus as to reliability. A five-person majority, however, concluded that such evidence does not diminish the jury's role in determining credibility and that the jury remains fully able to competently decide the factual question of guilt. Be that as it may, the Scheffer decision extensively discusses the divergent scientific views concerning the reliability of polygraph examinations. Compare majority opinion by Justice Thomas, 523 U.S. at 309-11, 118 S.Ct. 1261, with the separate concurrence by Justice Kennedy, 523 U.S. at 318, 118 S.Ct. 1261, joined by Justices O'Connor, Ginsburg and Breyer, and with the dissent by Justice Stevens, 523 U.S. at 333-35, 118 S.Ct. 1261.


. That Mr. D. is the stepfather of C.T.S. rather than the natural father is not a significant or meaningful basis to hold the exclusion appropriate. He is in loco parentis and has custody and control of the juvenile. I cannot conceive that in such situations the legislature intended that a stepparent be excluded from proceedings involving the stepson.